Citation Nr: 1448345	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-29 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a skin rash, to include as due to herbicide exposure and/or secondary to diabetes mellitus, type II (DM II).

2. Entitlement to service connection for bronchial asthma.

3. Entitlement to service connection for DM II, as due to herbicide exposure.

4. Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.

5. Entitlement to service connection for DDD of the cervical spine.  


REPRESENTATION

Veteran represented by:	Larry Schuh, Attorney


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970, including in the Republic of Vietnam.  He is currently incarcerated at the Texas Department of Criminal Justice.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for bronchial asthma, myocardial infarction, DDD of the lumbar spine, DDD of the cervical spine, tuberculosis, respiratory cancer, hepatitis C, DM II, coronary artery disease (CAD), skin rash, and prostate cancer.  In an October 2008 notice of disagreement (NOD), the Veteran raised his disagreement only with respect to entitlement to service connection for bronchial asthma, myocardial infarction, DDD of the lumbar spine, DDD of the cervical spine, DM II, CAD, skin rash, and prostate cancer.      

Later rating decisions in March 2011 and September 2011 granted the Veteran's claims for CAD, status post-myocardial infarction and prostate cancer, respectively.  As such, because these issues have been granted, they are not before the Board.

Furthermore, in July 2011, the Veteran raised new service connection claims for posttraumatic stress disorder (PTSD), Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, lung cancer, bronchus cancer, larynx cancer, trachea cancer, body rash, colorectal cancer, candidiasis, soft tissue sarcoma, chronic lymphocytic leukemia, Parkinson's disease, Al Almyloidosis, acute and subacute peripheral neuropathy, multiple myeloma, necrosis, and sarcoidosis.  These new claims were denied in a July 2013 rating decision.  However, because the Veteran did not file a timely NOD for the denial of these claims, they are not before the Board.  
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With regard to the issue of entitlement to service connection for a skin rash, the Board notes that the AOJ denied this claim in its August 2008 rating decision.  In October 2008, the Veteran filed a timely NOD with this denial.  However, the AOJ never issued a statement of the case (SOC) for this issue.  As a result, the Board is required to remand this issue.   See Manlincon v. West, 12 Vet. App. 238 (1999).    

In his October 2008 NOD, the Veteran claimed that he signed an authorization for release of records from UTBM Galveston from 1993 to December 2008.  However, according to the Veteran, the AOJ only obtained the records from August 2004 to February 2008, and failed to notify the Veteran that they have not received all requested documents.  He further claims that he authorized the release of his records from the TDC Unit Records, but that only the records from January 2002 were sent, and that there are outstanding records.  He also asserts that there are more than 600 documents, which he was not able to get due to lack of funds.  

The Board notes that VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The claims file does not contain the records mentioned by the Veteran.  As such, a remand is necessary to obtain the missing records, to include records of any treatment the Veteran with the Texas Department of Criminal Justice and the Texas Health and Human Services Commission.

The Board also notes that the Veteran claims entitlement to skin rash, to include as secondary to DM II.  However, although the Veteran was provided with notices under the Veterans Claims Assistance Act (VCAA) in November 2007 and February 2008, these notices did not inform him of the information and evidence necessary to establish service connection on a secondary basis.  As such, on remand, the AOJ should provide the Veteran with such notice. 

Accordingly, the case is REMANDED for the following actions:

1. Furnish the Veteran an SOC on the issue of entitlement to service connection for a skin rash, to include as due to DM II and/or herbicide exposure.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

2. Provide the Veteran with a VCAA notice and inform him of the information and evidence necessary to substantiate a service connection claim on a secondary basis.  

3. Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that are not currently of record, to include any private treatment records for his claimed conditions.  Request the Veteran to clarify what the missing records are, years that he was treated, and ask the Veteran to be as specific as possible with regard to these records, especially the 600 plus documents he mentions in his October 2008 NOD.

4. If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include providing the Veteran with necessary examinations, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



